[ENERSYS LETTERHEAD]

 

 



JOHN D. CRAIG
Chairman, President & CEO



 

 



April 13, 2005

 

Mr. Richard W. Zuidema
1932 Wickford Place
Wyomissing PA 19610


Dear Richard:

With reference to your employment agreement (the "Employment Agreement") with
EnerSys Delaware Inc., f/k/a Yuasa, Inc., (the "Company"), dated November 9,
2000, pursuant to which you are currently employed as Executive Vice President
Administration of the Company, we confirm that your salary as set forth in
Section 3 of the Employment Agreement is increased to $345,000.00, effective as
of April 1, 2005.

Except as expressly set forth in the letter, the Employment Agreement shall
remain in full force and effect.



ENERSYS DELAWARE INC.




By:

/s/ John D. Craig



 

John D. Craig
Chairman, President & Chief Executive Officer





